Citation Nr: 1213580	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 23, 2006, for the grant of service connection for diabetes mellitus, type II, based on herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before a Veterans Law Judge in Washington, DC, which was scheduled for September 10, 2008.  By correspondence received in August 2008, the Veteran cancelled his hearing.  Thus, the Board finds that it has met its due process duty to provide the Veteran with an opportunity to have a hearing before it and that no further efforts in this regard need be undertaken.

FINDINGS OF FACT

1.  The Veteran was diagnosed to have type II diabetes mellitus in 1993.

2.  The Veteran's initial claim for service connection for diabetes mellitus, type II, based on herbicide exposure was received at the RO on August 23, 2007.  

CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 2006, for the grant of service connection for diabetes mellitus, type II, based on herbicide exposure have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant of any information and evidence (1) not of record that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was sent to the Veteran in September 2007, prior to the initial adjudication of his claim for service connection.  The Board notes that the Veteran's claim was originally one for service connection for diabetes mellitus, type II, which was granted in the November 2007 rating decision and evaluated as 20 percent disabling effective August 23, 2006 (one year prior to the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the effective date assigned.  Consequently, as the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, any deficiency in either timing or content of notice relating to the Veteran's appeal for an earlier effective date is not prejudicial to him or in providing him with an examination.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  In the present case, as the outcome of the claim is determined by evidence already of record, VA had no duty to assist the Veteran in obtaining any additional evidence.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was diagnosed to have diabetes mellitus, type II, in 1993 and was unaware of the benefits available to him for having this disorder until he was informed of such in 2007 by a former soldier with whom he had served in Vietnam.  The Veteran maintains that he should have been notified about this benefit by VA and that, therefore, he is entitled to more than a one year retroactive benefit.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  In the instant case, the Veteran was granted presumptive service connection for diabetes mellitus, type II, based on exposure to herbicides during service in Vietnam.  As noted above, a November 2007 rating decision granted service connection for diabetes mellitus, type II, and awarded a compensable evaluation of 20 percent, effective from August 23, 2006, one year prior to the date of receipt of the initial claim, pursuant to the provisions concerning liberalizing laws. 

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease, including diabetes mellitus, type II.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal. 

In this case, the record reflects that the Veteran served in Vietnam and that he was granted presumptive service connection for diabetes mellitus, type II, based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus, type II, and did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes mellitus, type II, as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  As such, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  38 C.F.R. § 3.1(p); Roebuck v. Nicholson, 20 Vet. App. 307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  The Veteran's formal claim (VA Form 21-526) for service connection for type II diabetes mellitus was received by VA on August 23, 2007.  VA received no communication from the Veteran or any authorized individual that constitutes a formal claim or may be construed as an informal claim for service connection before August 23, 2007. 

Indeed, the Veteran does not argue that he filed a formal or informal claim for service connection for type II diabetes mellitus prior to August 23, 2007.  Rather, as noted above, he asserts that he is entitled to an earlier effective date based on the fact that he was never notified of his right to benefits and that he was diagnosed to have diabetes mellitus, type II, in 1993.  The Board notes that, when the law changed in May 2001 to add diabetes mellitus, type II, as a presumptive disease related to exposure to herbicides in the Republic of Vietnam, VA was not obligated to notify the Veteran that he was now eligible to receive service-connected benefits for his diabetes mellitus, type II.  See Lyman v. Brown, 5 Vet. App. 194, 197 (1993) (VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.).  In addition, VA's failure to notify the Veteran of the change in his eligibility status does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  See Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (VA's failure to notify a veteran pursuant to 38 U.S.C.A. § 7722(b) and (c)(1) may not serve as the basis for tolling the time period in § 5110(b)(1) and awarding an effective date in contravention of the statute.).  Hence, an earlier effective date is not warranted on the basis of VA's failure to notify the Veteran of the change in law and his possible eligibility for service-connected benefits as he argues.

The Board further notes that the Veteran's private physician confirmed a diagnosis of diabetes mellitus, type II, in 1993.  Private treatment records show continued treatment thereafter.  However, the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35   (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra. 
As the Veteran's claim was filed many years after he was discharged from service in February 1968, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies, and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  In this regard, as noted above, the medical evidence reflects that the Veteran was diagnosed to have diabetes mellitus, type II, in 1993 and that he has received continuous treatment for such condition since that time.  As such, he meets the eligibility criteria for retroactive payment.  However, as the Veteran did not file his claim within one year of the effective date of the liberalizing law that allows presumptive service connection for diabetes mellitus, type II, based on herbicide exposure, i.e., within one year of May 8, 2001, he is only entitled to an effective date one year prior to the date of receipt of his claim.  See 38 C.F.R. § 3.114(a)(1) & (3).  Accordingly, as the Veteran's claim was received on August 23, 2007, an effective date of August 23, 2006, was properly assigned. 

The preponderance of the evidence is against the Veteran's claim for an effective date prior to August 23, 2006, for the grant of service connection for diabetes mellitus, type II, as a result of exposure to herbicides.  Therefore, the benefit of the doubt doctrine does not apply, and his claim must be denied.  38 U.S.C.A. § 5107 . 


ORDER

Entitlement to an effective date earlier than August 23, 2006, for the grant of service connection for diabetes mellitus, type II, based on herbicide exposure is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


